CAFFEY, District Judge.
No facts are furnished to sustain an application to intervene.
The petitioner, without intervention, is entitled to notice of hearing on any proposed plan of reorganization. The statute so provides. So far as concerns the facts disclosed,' the petitioner needs nothing but an opportunity to be heard on such a plan.
It is merely obstructive and merely increases the expense of administering the estate, and hence is adverse to the interests of all creditors (including the petitioner), to multiply the number of interveners.
The court will gladly hear any person interested. Nevertheless, the procedure to assure hearing of everybody should be orderly. Moreover, the expense should be held to such minimum as is reasonably practicable and is consistent with fair opportunity to all. Because of the absence of affirmative showing of good ground for adding the petitioner as a formal party in this proceeding, and thereby hampering the prompt disposition of routine matters, the application is denied.
Settle order on two days’ notice.